Title: From Alexander Hamilton to Otho H. Williams, 18 June 1792
From: Hamilton, Alexander
To: Williams, Otho H.



Treasury DepartmentJune 18. 1792.
Sir

I have this day decided upon the two cases of Zacharie Coopman and Company, on behalf of Mr. Nichols, and of John Stump. In both I have remitted the interest of all parties, Upon the petitioner’s paying for all actual and necessary disbursements. Duplicates of my decision go, by the mail of this day, to the Clerk of the District Court, at Baltimore.
I am, Sir, with consideration,   Your Obedt Servant
A Hamilton
Otho H Williams Esqr.
Baltimore.
